Case 2:17-cv-04834-BMC Document 82 Filed 03/30/20 Page 1 of 1 PageID #: 1412



                              UNITED STATES DISTRICT COURT
                              EASTERII DISTRICT OF NEW YORK


IQ DENTAL SUPPLY. INC..

                         Plaintffi
                                                           Case   No. 2:17-cv-4834
                  v.

HENRY SCHETN, INC., PATTERSON DENTAL
COMPANIES. INC., AND BENCO DENTAL
SUPPLY COMPANY.

                         De.fbnclunts.



                              TPROPOSEDI ORDER OF
                              XXXXXXXXXXX                   DISMISSAL

           The Court. having considered the stipulation of Plaintiff IQ Dental Supply, Inc. and

Defendant Benco Dental Supply Company, and good cause appearing, orders as follows:

           1.     The action filed by IQ Dental Supply, Inc. is dismissed with prejudice pursuant to

Federal Rule of    Civil Procedure 4l(a)(2)   as against Benco Dental Supply Company.

           2.     Each party shall bear its own costs and attorneys' fees.

           3.     The Court retains jurisdiction to enforce the Agreement dated February 28,2020

between the parties.




IT IS SO ORDERED.


Dated: March 30, 2020

Digitally signed by Brian M. Cogan
Judge Brian M. Cogan
United States District Judge




DMI\il0117t9.1
